The Supreme Court providently exercised its discretion in upwardly departing from the defendant’s presumptive sex of*518fender level based upon clear and convincing evidence of aggravating factors of a degree not taken into account by the risk assessment instrument and the guidelines (see People v Leibach, 39 AD3d 1093 [2007]; People v Agard, 35 AD3d 568 [2006]). The defendant’s remaining contentions need not be addressed in light of our determination (see People v Turner, 45 AD3d 747 [2007]) and, in any event, are without merit (see People v Johnson, 47 AD3d 140 [2007]; People v Lawless, 44 AD3d 738 [2007], lv denied 9 NY3d 816 [2007]). Miller, J.P., Covello, Eng and Chambers, JJ., concur.